 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                   WESTERN DIVISION
10   YUSSUF SHOKUR,                              No. CV 18-02934-JFW (FFM)
11               Petitioner,                     [PROPOSED]
12                     v.                        ORDER DISMISSING CASE
13   JEFFERSON BEAUREGARD                        Honorable Frederick F. Mumm
     SESSIONS, III, Attorney General of the      United States Magistrate Judge
14   United States; KIRSTJEN NIELSEN,
15   Secretary of the Department of
     Homeland Security; MATHEW
16   ALBENCE, U.S. Immigration and
     Customs Enforcements District
17   Director of Enforcement and Removal;
     DAVID MARIN, Los Angeles Field
18   Office Director, Office of Detention and
19   Removal Operations,

20               Respondents.
21
22
           Based upon the Stipulation for Dismissal submitted by the parties, IT IS HEREBY
23
     ORDERED that this case is dismissed with prejudice. The parties shall bear their own
24
     fees and costs.
25
     Dated: May 6, 2019
26                                                /s/ Frederick F. Mumm            s
27                                              HONORABLE FREDERICK F. MUMM
                                                    United States Magistrate Judge
28
